Title: From John Adams to Edmund Jenings, 1 December 1781
From: Adams, John
To: Jenings, Edmund



Amsterdam Decr 1. 1781
Dr sir

Last night I received your favour of 28 Novr.—and shall take the proper Care of the Papers enclosed. I must beg your Pardon for not having regularly answered your Correspondence, lately as I ought, but I have had too little Health, and too many other affaires, to be punctual to pay my debts to my friends.
I thank you, Sir, for your Humanity, Patriotism and Friendship in advancing 100£ for the Use of Mr Laurens. I will repay you in behalf of Congress this hundred Pound in any Way, and at any time you point out, and Shall be obliged to you to assure the illustrious sufferer by means of your Friend, that as long as I have any thing to depend on for myself, he may depend on the Same.
Yet to tell you a Secret, I have not public Money at my disposal, Sufficient to answer the demands upon me, and it would be better for Mr L.s friends to write to Dr Franklin who is able and, willing to supply Mr Laurens, on account of Congress with what he may Want. I will write to the Dr Myself, but they had better write too.
You may assure the sufferer, that Congress have resolved to offer General Burgoine in Exchange for him, that Dr Franklin has received the Resolution and written to England about it. This I have from the Dr in a Letter within a few days past.
I fancy Mr L. will be treated better, now. If Burgoine should be refused, perhaps Congress will make other offers but this will take time.

With Esteem and affection yours
J.Adams

